Citation Nr: 0004793	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-03 527	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran was on active service from June 1975 to September 
1978.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in White River Junction, Vermont (RO).


FINDING OF FACT

The veteran's claim is plausible inasmuch as it is supported 
by his contentions that he sustained a knee injury in 
service, a current diagnosis of psoriasis, and a medical 
opinion linking the psoriasis to stressful situations, such 
as the injury, experienced by the veteran in service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
psoriasis is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the issue on 
appeal has been characterized by the RO as whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for psoriasis.  However, 
for the following reasons, the Board believes that the issue 
on appeal is most appropriately characterized as entitlement 
to service connection for psoriasis.  In November 1997, the 
RO denied the veteran's claim for service connection for 
psoriasis.  In December 1997, the veteran's representative 
submitted additional evidence in support of the veteran's 
claim, which the RO construed as a claim to reopen.  
Thereafter, in a December 1997 rating decision, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen the November 1997 claim.  In 
January 1998, the RO received a letter from the veteran's 
representative disagreeing with the RO's December 1997 
decision.  This notice of disagreement was received within a 
year of the notification of the RO's November 1997 denial of 
service connection for psoriasis; therefore, under 38 U.S.C. 
§ 7105 (1999), the November 1997 decision is not final, and 
the veteran need not submit new and material evidence to 
reopen his claim.  We further note that the veteran's 
representative,  in the May 1998 Informal Hearing 
presentation contended that the veteran had filled a timely 
appeal and presented argument that the claim was well 
grounded.

The veteran claims that he is entitled to service connection 
for psoriasis because he initially manifested this disorder 
in service, after sustaining a stressful and traumatic knee 
injury, and since then, has had chronic skin problems that 
necessitate multiple types of therapy.  Before the Board can 
decide the merits of the veteran's claim, it must first 
determine whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To be well grounded, a 
claim need not be conclusive, but it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim there is no duty to assist the claimant in developing 
the facts pertinent to his claim and his claim fails.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468. 

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

For the purpose of determining whether the veteran's claim is 
well grounded, the veteran's assertion that he was treated 
for skin complaints in service after sustaining a knee injury 
is deemed credible.  See King v. Brown, 5 Vet.App. 19, 21 
(1993) (holding that, for the purpose of determining whether 
a claim is well grounded, a veteran's evidentiary assertions 
must be accepted as true unless they are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion).  To be thorough, 
however, the Board notes that the service medical records 
confirm the veteran's assertion.  They disclose that the 
veteran complained of right knee pain in September 1976, 
sustained a left knee injury, specifically, a strain of the 
left medial collateral ligament, in August 1977, when he 
collapsed on a flight deck, and received follow-up care, 
including physical therapy, for this injury on a number of 
occasions in September 1977 and October 1977.  In October 
1977, a Medical Board at the Naval Regional Medical Center 
evaluated the veteran, diagnosed a sprain of the left medial 
collateral ligament and quadriceps atrophy of the left leg, 
and placed him on six months of limited duty status.  
Approximately five months after the injury, in January 1978, 
the veteran sought treatment for skin irregularities on his 
trunk, which the examining physician diagnosed as tinea 
corporis.  

The veteran received additional treatment for his skin in 
February 1978, at which time the examining physician noted 
plaques on the veteran's left upper arm, left leg and right 
upper back and diagnosed atopic nummular eczema.  The veteran 
complained of knee problems or received additional treatment 
for his left knee in February 1978, May 1978, June 1978 and 
August 1978.  During the February 1978 visit, the examining 
physician diagnosed a torn left medial meniscus.  In May 
1978, the Medical Board evaluated the veteran's left knee 
again, and diagnosed internal derangement of the left knee 
and anteromedial rotatory instability.  According to a 
Medical Board Statement of Patient dated June 1978, the 
veteran had been having pain in his left knee since August 
1977, when he sustained an external rotation valgus type 
injury.  Based on these findings, the Medical Board found the 
veteran not fit for full duty, but fit for 6 months of 
limited duty, and advised him to undergo an arthroscopy and 
arthrotomy.  In July 1978, the veteran underwent an 
arthroscopy and left medial meniscectomy.  There is no 
discharge examination of record.

Post-service medical evidence, including records from the 
offices of Janet Y. Hinzman, M.D., and Medical West 
Associates/Medical West Community Health Plan, and a December 
1997 letter from Dr. Hinzman, establishes that the veteran 
currently has psoriasis and has received regular treatment 
for this disorder since March 1989.  (This evidence also 
establishes that the veteran was diagnosed with other skin 
disorders, including psoriasiform dermatitis, lichenified, 
probably chronic eczematous dermatitis such as 
atopic/nummulare dermatitis, and possible seborrheic 
keratosis in June 1991.)  The December 1997 letter from Dr. 
Hinzman suggests that the veteran's psoriasis is related to 
his period of active service.  In this letter, Dr. Hinzman 
indicates that she had been treating the veteran's psoriasis 
since 1995.  In addition, based on the veteran's report of an 
outbreak of psoriasis in service following an injury and 
chronic skin problems since the injury, she opined that the 
first onset of psoriasis is often associated with stressful 
situations such as those encountered by the veteran in the 
military.  We note that the history reported by the veteran 
to Dr. Hinzman was not entirely accurate as the assessments 
noted in service were of tinea corporis and possible atopic 
nummular eczema not for psoriasis as reported by the veteran.  
However, we conclude that the findings in service when 
coupled with the current physician's statement to be 
sufficient to present, at least, a plausible claim for 
service connection.

The veteran's claim is supported by his assertion that he 
received treatment for skin complaints after sustaining a 
knee injury in service, a current diagnosis of psoriasis, and 
a medical opinion linking the psoriasis to stressful 
situations, such as the injury, experienced by the veteran in 
service.  Based on this supporting evidence, the Board finds 
the claim plausible and thus well grounded.  The Board also 
finds, however, as will be discussed below, that additional 
development by the RO is necessary before the Board can 
decide the merits of the veteran's claim.  


ORDER

The claim of entitlement to service connection for psoriasis 
is found to be well grounded, and to this extent only, the 
claim is granted.


REMAND

The veteran claims that his skin disorder has necessitated 
multiple types of therapy since its inception in service.  At 
present, the claims file contains no medical records of skin 
treatment prior to 1989.  In March 1989, during a visit to a 
dermatologist at the Medical West Community Health Plan, it 
was noted that the veteran had seen Dr. Greene in October 
1987.  However, records of this visit are not in the claims 
file.  In addition, during a visit to Dr. Hinzman in 
September 1995, the veteran indicated that he had just moved 
to the area and that, prior to the move, he had been seeing 
another dermatologist for years.  The Board is unclear 
whether the other dermatologist to whom the veteran refers 
worked at Medical West Associates/Medical West Community 
Health Plan prior to 1995, and has already submitted records 
of the alleged treatment.  All records of the veteran's skin 
treatment are pertinent to this claim; therefore, they need 
to be obtained and associated with the claims file.  

In addition, once a veteran has submitted a well-grounded 
claim, the VA has a duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps, 126 F.3d at 1468-1469.  This duty to assist 
includes the obligation to develop facts when the record 
before the Board is clearly inadequate.  EF v. Derwinski, 1 
Vet.App. 324, 326 (1991).  In this case, the record is 
inadequate because Dr. Hinzman's December 1997 opinion 
suggests, but does not definitively establish, a etiological 
relationship between the veteran's psoriasis and his period 
of active service.  Dr. Hinzman has opined that psoriasis is 
often associated with stressful situations, but she has not 
indicated that the veteran's psoriasis is more likely than 
not related to the veteran's in-service knee injury.  
Moreover, her opinion is based, in part, on the veteran's 
inaccurate report of an in-service outbreak of psoriasis.  In 
light of the foregoing, the Board believes that a VA medical 
opinion discussing the etiology of the veteran's skin 
disorder(s) is needed.

To ensure that the record contains all evidence necessary for 
an equitable disposition of the veteran's claim, this case is 
REMANDED to the RO for the following development: 

1.  The RO should contact the veteran and 
request him to identify the names and 
addresses of all medical providers who 
have treated his skin disorder since his 
discharge from service.  After receiving 
any necessary authorization, the RO 
should obtain and associate with the 
claims file all records of this 
treatment, including those kept by Dr. 
Green.

2.  The RO should afford the veteran a VA 
examination for the purpose of 
determining the etiology of his psoriasis 
and any other skin disorder that exists.  
In regard to scheduling the examination, 
the RO should specifically advise the 
veteran of the need to report for the 
examination and that his failure, without 
good cause, to report for such 
examination or reexamination, will result 
in the claim being denied.  38 C.F.R. 
§ 3.655 (1996).  Prior to the 
examination, the RO should furnish the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
Following a thorough evaluation, during 
which all indicated studies and tests are 
conducted, the examiner should: identify 
all skin disorders shown to exist; offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
psoriasis and/or any other skin disorder 
is related to his period of active 
service, including his left knee 
injury/complaints and/or documented 
treatment for tinea corporis and atopic 
nummular eczema; and indicate whether he 
or she agrees with Dr. Hinzman's December 
1997 opinion.  The examiner should 
include detailed rationale for all 
opinions expressed.

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction. If the 
report is inadequate, it should be 
returned to the examiner for completion.

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  If the 
benefit sought is denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this Remand is to obtain additional medical 
information.  By remanding this claim, the Board intimates no 
opinion, favorable or unfavorable, as to its merits.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his appeal; however, he 
is not required to act until further notified.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 



